DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 MAR 2022 has been entered.

Response to Amendment
The status of the claims is as follows:
Claims 1-8 and 10-19 are pending.
Claim 1 is amended.
Claim 9 is canceled.
Claim 11 is withdrawn (without traverse, 17 JUN 2021).
Claims 14-19 are new.
The amendments to Claim 1 specifically overcome the previous rejections of Claims 1-8, 10, and 12-13 under 35 U.S.C. 112(a); these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires the first carbon content to be greater than the second carbon content.  This directly contradicts the relationship between the same first and second carbon contents in Claim 16, which require the first carbon content to be less than the second carbon content.  This contradiction renders the intended scope of Claim 17 unclear.  Claims 18 and 19 depend from Claim 17 and do not address the contradiction; therefore, the intended scope of these claims is unclear as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240 (U.S. PGPub 2013/0217240) in view of Manna ‘933 (U.S. PGPub 2015/0196933).
Claim 1 – Mallick ‘240 teaches a method for depositing a silicon-containing film in a flowable chemical vapor deposition process (Abstract, e.g. PG 0004), comprising:
placing a substrate (PG 0019) comprising a surface feature (PG 0018, gapfilling requires gaps, PG 0033, depositing the flowable layer into gaps) into a reactor (PG 0019, CVD chamber) which is at a first temperature ranging from -20°C to about 1000C (Mallick ‘240 does not expressly teach a temperature ranging from -20°C to about 1000C.  Mallick ‘240 does teach less than about 100 degrees Celsius at PG 0032 and states that in ranges, intervening values are also specifically disclosed at PG 0064.  The range of “less than about 100 degrees Celsius” at its broadest contemplates -273.15 degrees Celsius [absolute zero] to 99.9 degrees Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).);
introducing into the reactor an alkylsilane composition (e.g. PG 0020, PG 0026); and
providing a plasma source into the reactor (PG 0029) to at least partially react the at least one compound to form a flowable liquid oligomer (PG 0032, PG 0034; PG 0034 discloses the formation of short-chained polysilazane polymers as a consequence of the reaction of the two classes of precursors; short-chained polymers (e.g. dimer, trimer, tetramer) are generically oligomers), wherein the flowable liquid oligomer at least partially fills at least a portion of the surface feature (PG 0033, depositing the flowable layer into gaps), and wherein the plasma source comprises both a remote plasma source (PG 0030) and an in-situ plasma source (PG 0031) operating simultaneously during deposition (PG 0030-0031; the teaching that the plasma precursor may be energized by a remote 
Mallick ‘240 does not teach or suggest wherein the at least one compound comprises one of the chemicals recited in Claim 1.  Mallick ‘240 teaches generally monosilanes where the silicon atom is surrounded by hydrogen and/or saturated and/or unsaturated alkyl groups as discussed above.  Examiner notes that at PG oo26, 1,1,3,3-tetramethyldisilazane is listed as suitable for the purpose of flowable CVD of an Si-C-N film (seventh depicted compound).  Manna ‘933 is drawn to formation of Si-C films by plasma CVD (PG 0018) and is open to the incorporation of nitrogen into its films (see e.g. PG 0026, nitrogen plasma sources contemplated).  Manna ‘933 teaches that 1,1,3,3-tetramethyldisilazane and tetravinylsilane are known alternatives for the deposition of silicon-carbon containing films (PG 0032).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 to use tetravinylsilane as a deposition precursor as suggested by Manna ‘933, as Mallick ‘240 wants to use silicon-containing precursors to deposit silicon-containing films on substrates inclusive of 1,1,3,3-tetramethyldisilazane, and Manna ‘933 teaches that 1,1,3,3-tetramethyldisilazane and tetravinylsilane are both known precursors for the purpose.  Tetravinylsilane is the first recited compound in Claim 1.
Claim 2 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein at least one of the remote plasma source (Mallick ‘240 PG 0030, remote plasma system) and the in-situ plasma source (Mallick ‘240 PG 0031, plasma region inside plasma chamber) (Mallick ‘240 PG 0031, in-situ is either alternative to or in addition to remote 
Claim 3 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein at least one of the remote plasma source (Mallick ‘240 PG 0030, remote plasma system) and the in-situ plasma source (Mallick ‘240 PG 0031, plasma region inside plasma chamber) (Mallick ‘240 PG 0031, in-situ is either alternative to or in addition to remote plasma system) comprises a plasma source selected from the group consisting of a carbon source plasma (Mallick ‘240 PG 0029, alkyl amines; alkyl groups are by definition hydrocarbon), a plasma comprising hydrocarbon and helium (Mallick ‘240 PG 0029, alkyl amines and helium gas; express recognition of multiple gases), a plasma comprising hydrocarbon and argon (Mallick ‘240 PG 0029, alkyl amines and argon gas; 2O and NO2; express recognition of multiple gases), and combinations thereof (Mallick ‘240 PG 0029, express recognition of multiple gases; express recognition that additional gases can be radicalized or dissociated in the plasma).  
Claim 4 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein at least one of the remote plasma source (Mallick ‘240 PG 0030, remote plasma system) and the in-situ plasma source (Mallick ‘240 PG 0031, plasma region inside plasma chamber) (Mallick ‘240 PG 0031, in-situ is either alternative to or in addition to remote plasma system) is selected the group consisting of hydrogen plasma (Mallick ‘240 PG 0029, hydrogen gas), helium plasma (Mallick ‘240 PG 0029, helium gas), argon plasma (Mallick ‘240 PG 0029, argon gas), and combinations thereof (Mallick ‘240 PG 0029, express recognition of multiple gases; express recognition that additional gases can be radicalized or dissociated in the plasma).
Claim 5 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein at least one of the remote plasma source (Mallick ‘240 PG 0030, remote plasma system) and the in-situ plasma source (Mallick ‘240 PG 0031, plasma region inside plasma chamber) (Mallick ‘240 PG 0031, in-situ is either alternative to or in addition to remote plasma system) comprises a plasma source comprising oxygen, and the plasma source comprising oxygen is selected from the group consisting of oxygen plasma (Mallick ‘240 3) plasma (Mallick ‘240 PG 0048, ozone gas), NO plasma (Mallick ‘240 PG 0048, NO gas), N20 plasma (Mallick ‘240 PG 0048, N2O gas), and combinations thereof (Mallick ‘240 PG 0048, one or more gases may be supplied).  
Claim 6 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, further comprising treating the flowable liquid at a second temperature ranging from about 100° C to about 1000° C to cure the oligomer and form a hardened film (Mallick ‘240 PG 0036, 0038).  
Claim 7 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein a pressure of the reactor is maintained at 100 torr or less (Mallick ‘240 PG 0032).  
Claim 8 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein the silicon-containing film is carbon doped silicon nitride (Mallick ‘240 PG 0029).  
Claim 10 - Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein the at least one compound comprises tetravinylsilane (Manna ‘933 PG 0032).
Claim 13 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1, wherein the in-situ plasma source is a capacitively-coupled in-situ plasma (Mallick ‘240 PG 0037).
Claim 14 – Mallick ‘240 / Manna ‘933 teaches the method of claim 1 wherein the at least one compound comprises tetravinylsilane (Manna ‘933 PG 0032) and wherein both the remote and in-situ plasmas are ammonia plasmas (Mallick ‘240 PG 0029, ammonia as an energized nitrogen containing precursor; Mallick ‘240 PG 0030-0031; the teaching that the plasma precursor may be energized by a remote plasma system (Mallick ‘240 PG 0030) and additionally by an in-situ plasma system (Mallick ‘240 PG 0031)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240 / Manna ‘933 as applied to the rejection of Claim 6 above, and further in view of Mallick ‘755 (U.S. PGPub 2009/0104755).
Claim 12 – Mallick ‘240 / Manna ‘933 teaches the method of claim 6, but does not teach or suggest wherein the film has at least one of the following characteristics i) a film tensile stress ranging from about 150 to about 190 MPa after a UV cure, and ii) a density ranging from about 1.35 to about 2.10 g/cm3.  Mallick ‘240 teaches that a goal of its method is to deposit materials that fill gaps without voids or weak seams (PG 0004).  Mallick ‘755 teaches deposition methods for silicon carbonitride materials (e.g. PG 0037).  This film is void-free and low-density (PG 0038).  Mallick ‘755 further teaches that the silicon carbonitride material can be annealed e.g. by ozone in a UV light irradiation environment (PG 0039) and that the process (PG 0038-0040 all refer to oxidizing process 450) can lead to a densified film without shrinkage because of the larger volume of the oxygen molecule relative to the nitrogen molecule being displaced (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 / Manna ‘933 to incorporate the oxygen annealing under UV radiation step of Mallick ‘755, as Mallick ‘240 / Manna ‘933 wants to deposit a gapfilling material that fills gaps without voids or seams and Mallick ‘755 teaches that the density of an analogous material can be controlled by selective oxidation while obtaining the same void-free gapfill result.  Mallick ‘755 does not teach a specific density obtained by its method.  However, it is established that the act of oxidation is result-effective with regards to the final density of the film.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the oxidation of In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240 / Manna ‘933 as applied to the rejection of Claim 14 above, and further in view of Mallikarjunan ‘321 (U.S. PGPub 2010/0291321).
Claim 15 – Mallick ‘240 / Manna ‘933 teaches the method of Claim 14, wherein the silicon-containing film has a surface and a bulk (Mallick ‘240 discloses films with thicknesses of e.g. 1200 Angstroms formed from four deposited and treated 300 Angstrom thick layers; the outermost of the four layers is held as the surface and the inner three layers collectively are held as the bulk), wherein the surface and bulk have first and second nitrogen contents respectively (inherent in deposition of an SiCN film).
Mallick ‘240 / Manna ‘933 does not expressly teach or suggest the following limitations of Claim 15:
Wherein the nitrogen contents are measured by X-ray Photoelectronic Spectroscopy (hereinafter XPS).
Wherein the first and second nitrogen contents are approximately equal.
Examiner notes that the silicon, nitrogen, and carbon concentrations in the film are shown to be result-effective with regards to mechanical properties of the film (PG 0036, higher concentrations of silicon, carbon, and nitrogen relative to hydrogen lead to a harder deposited layer, which desirably increases resistance 
Mallick ‘240 / Manna ‘933 do not expressly teach or suggest different elemental compositions in different layers of the deposited SiCN film or a specific means of measuring elemental content.  Mallikarjunan ‘321 is drawn to processes for forming silicon carbonitride barrier films (Abstract).  PG 0055 shows the results of XPS analysis on deposited SiCN films to determine their elemental composition.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 / Manna ‘933 to use XPS to determine the elemental composition of its SiCN films as suggested by Mallikarjunan ‘321, as Mallick ‘240 / Manna ‘933 teach that elemental composition of SiCN films is result-effective with regards to desirable mechanical properties of the films and Mallikarjunan ‘321 teaches that XPS is a known suitable technique for determining the elemental composition of SiCN films.  Mallikarjunan ‘321 further discloses at PG 0038 that the formation of graded composition SiCN films allows for tuning of specific properties within different regions of the film (e.g. PG 0038, specifically tuning the upper layer of the film for etching selectivity while otherwise contemplating other tuning for e.g. adhesion).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 / Manna ‘933 to form graded composition SiCN films as suggested by Mallikarjunan ‘321, as 
Mallick ‘240 / Manna ‘933 / Mallikarjunan ‘321 discloses the claimed invention except for the relative concentration of nitrogen between the bulk and surface regions.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the relative concentration of the layers such that desirable mechanical properties, e.g. etching resistance and adhesion, are obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 16 - Mallick ‘240 / Manna ‘933 / Mallikarjunan ‘321 teaches the method of claim 15, wherein the surface has a first carbon content measured by X-ray Photoelectron Spectroscopy and the bulk has a second carbon content measured by X-ray Photoelectron Spectroscopy (first and second carbon contents are inherent in SiCN film, XPS is obvious from Mallikarjunan ‘321 PG 0058 as discussed above), and wherein the first carbon content is less than the second carbon content (control of carbon content is result-effective with regards to hardness from Mallick ‘240 PG 0036 as discussed above; forming a graded concentration of carbon in the SiCN film is obvious from Mallikarjunan PG 0038 as discussed above).
Claim 17 - Mallick ‘240 / Manna ‘933 / Mallikarjunan ‘321 teaches the method of claim 16, wherein the surface has a first oxygen content measured by X-ray 
Claim 18 - Mallick ‘240 / Manna ‘933 / Mallikarjunan ‘321 teaches the method of claim 17, wherein the surface has a first silicon content measured by X-ray Photoelectron Spectroscopy and the bulk has a second silicon content measured by X-ray Photoelectron Spectroscopy (first and second silicon contents are inherent in SiCN film, XPS is obvious from Mallikarjunan ‘321 PG 0058 as discussed above, and wherein the first silicon content is approximately equivalent to the second silicon content (control of silicon content is result-effective with regards to hardness from Mallick ‘240 PG 0036 as discussed above; forming a graded concentration of silicon in the SiCN film is obvious from Mallikarjunan PG 0038 as discussed above).
Claim 19 - Mallick ‘240 / Manna ‘933 / Mallikarjunan ‘321 teaches the method of claim 18, wherein the first silicon content is less than the second silicon content (control of silicon content is result-effective with regards to hardness from Mallick ‘240 PG 0036 as discussed above; forming a graded concentration of silicon in the SiCN film is obvious from Mallikarjunan ‘321 PG 0038 as discussed above).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 11 MAR 2022, with respect to Claims 1-8, 10, 12, and 13 under 35 U.S.C. 112 have been fully considered and are persuasive.  The 112(a) rejection of these claims has been withdrawn.
Applicant argues (Pages 8-9) that the amendment to Claim 1 overcomes the 112(a) rejection.  Examiner agrees.
Certain of Applicant’s arguments, see Remarks, filed 11 MAR 2022, with respect to the rejection(s) of Claim 1 as amended have been fully considered and are persuasive.  The rejection of Claim 1 under Mallick ‘240 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manna ‘933 in combination with Mallick ‘240 for Claim 1.
Examiner notes that the list of compounds presented in Claim 1 as amended no longer includes trivinylsilane, which was relied upon for the previous rejection of Claim 1 solely under Mallick ‘240.  No specifically recited chemical in Claim 1 is expressly taught or suggested in Mallick ‘240; therefore, Examiner withdraws the previous rejections based solely on Mallick ‘240.  However, Examiner notes that the rejection of Claim 10 requires tetravinylsilane.  As Manna ‘933 was used to reject Claim 10 previously, Examiner now applies it to Claim 1 in combination with Mallick ‘240 for the reasons cited above.
The remainder of Applicant's arguments filed 11 MAR 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 9-11) that Mallick ‘240 does not teach or suggest simultaneous presence of both remote and in-situ plasmas.  Examiner respectfully disagrees.
Regarding the argument based on PG 0036 (Page 10), Examiner notes that the cited paragraph discloses treatment with a plasma after deposition of a film has occurred; this paragraph is not discussing the plasma or plasmas used during the deposition of the film itself.
Regarding the argument based on PG 0051 (Page 11), the cited paragraph expressly states that the film, and therefore the related process, is an exemplary film.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding the Declaration of 17 JUN 2021, Examiner has again considered the Declaration but remains unconvinced by the statements provided therein.
Declarants state (Point 9) that Mallick ‘240 describes deposition region 370 as “plasma free” during deposition (PG 0031).  Examiner cites from PG 0031:  “Alternatively (or in addition), the nitrogen-containing precursor may be energized in a plasma region inside the deposition chamber.  This plasma region may be partitioned from the deposition region where the precursors mix and react to deposit the flowable Si-C-N film on the exposed surfaces of the substrate.  In these instances, the deposition region may be described as a “plasma free” region during the deposition process.  It should be noted that “plasma free” does not necessarily mean the region is devoid of plasma.”  (highlight by Examiner) The partitioning of the deposition chamber is a preferred embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, Mallick ‘240 expressly discloses the plasma region in question as being within the deposition chamber.  The express teaching of the reference places the plasma within the deposition chamber, as required by the claim, and teaches that this plasma may be in addition to a remote plasma (discussed at PG 0030).
Declarants state (Points 10-14) that other portions of Mallick ‘240 support the interpretation that the plasma discussed at PG 0031 cannot be considered an in-situ plasma within the scope of the claimed invention.  Examiner notes that the underlying premise of the argument – that the plasma is question is always segregated from the deposition chamber – is not correct based on the plain reading of PG 0031 of Mallick ‘240, which expressly teaches that the partition is optional and that the plasma is within the deposition chamber.
Applicant argues (Pages 11-12) that claims which depend from an allowable claim are allowable by virtue of said dependence.  Examiner notes that at the present time, no claim is considered to be allowable; therefore, no claim can be allowable by dependence from an allowable claim.  As Applicant has not provided separate arguments to any dependent claim to show how claim limitations therein distinguish over the cited references applied against them, Examiner maintains the propriety of the rejection of the dependent claims (including newly added Claims 14-19) for the reasons cited above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712        

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712